DETAILED ACTION
This communication is in responsive to RCE for Application 16/431551 filed on 4/30/2021. The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims:
		Claims 1-17 are presented for examination.
		Claims 1-5 were amended.
		Claims 1, 6, 10 and 14 were amended. 

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/30/2021 has been entered.

Response to Arguments
4.	Examiner statements in the mailed Non-Final & Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be 
5.	Applicant’s arguments in the amendment filed on 4/30/2021 regarding claim rejection under the double patenting rejection with respect to Claims 1-17 have been considered. Examiner will hold the rejection in abeyance until allowable subject matter is identified.

6.	Applicant’s arguments in the amendment filed on 4/30/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-17 are moot in view of the new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7831713 in view of Chao et al. (hereinafter Mallet) US 6438705 B1.
the at least one clustered machine including at least two machines, ones of the at least two machines executing respective ones of at least two agents, the at least two agents sharing at least one shared resource or shared service.”
Chao teaches at least one clustered machine (multi-cluster system illustrate in Figs. 3, 3b and c), 
the at least one clustered machine including at least two machines (Fig. 3; Wolfpack A 306 or Wolfpack D 306a OR Fig. 3a machines 350 and 350a includes many agents described in details in Fig. 3c e.g. CSQL, MSCS), ones of the at least two machines executing respective ones of at least two agents (CSQL 314 is executed by Node A 350 etc., see Fig. 3c. Also see Col. 8, lines 43-51 & Figs. 3, 3b and c; cluster services 304 “local agent” comprises a set of interacting subsystems and services “at least two individual agents” e.g. Topology Services 308, Group Services 310, Cluster Coordinator (not shown), CSQL Services 314, Event Adapters 310, Recovery Services 316, and the Cluster API 318 “agents.” Note that some of the identified interacting subsystems e.g. cluster coordinator “agent” is on each computer but the coordinators on other machines do not communicate with each other where each one’s scope is restricted to the computer on which it runs “individual,” see Col. 8, lines 52-66), the at least two agents sharing at least one shared resource or shared service (Figs. 3-3c & 12 illustrate cluster machines for at least two machines. For example, each MSCS subcluster consists of either a pair of nodes or a single node. Also see Chao teaches different agents used for different things in an agent services environment where the 
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to incorporate the teachings of Chao into the system of U.S. Patent No. 7831713 in order to manage cluster-level communication among nodes, and the subclusters directly manage only the shared device and application resources which they are permitted to control (abstract). Utilizing such teachings enable the system to move resources between nodes which reside in different subclusters.  The multi-cluster layer also externalizes interfaces similar to those of the subclusters, providing application compatibility (abstract). 
	Claims 6, 10 and 14 are substantially similar to the above claims, thus the same rationale applies. 
Claims 1, 6, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8271605 B2. 

Claim 1 of U.S. Patent No. 8271605 discloses claim 1 elements. However, claim 1 of U.S. Patent No. 8271605 does not disclose “the at least one clustered machine including at least two machines, ones of the at least two machines executing respective ones of at least two agents, the at least two agents sharing at least one shared resource or shared service.”
Chao teaches at least one clustered machine (multi-cluster system illustrate in Figs. 3, 3b and c), 
the at least one clustered machine including at least two machines (Fig. 3; Wolfpack A 306 or Wolfpack D 306a OR Fig. 3a machines 350 and 350a includes many agents described in details in Fig. 3c e.g. CSQL, MSCS), ones of the at least two machines executing respective ones of at least two agents (CSQL 314 is executed by Node A 350 etc., see Fig. 3c. Also see Col. 8, lines 43-51 & Figs. 3, 3b and c; cluster services 304 “local agent” comprises a set of interacting subsystems and services “at least two individual agents” e.g. Topology Services 308, Group Services 310, Cluster Coordinator (not shown), CSQL Services 314, Event Adapters 310, Recovery Services 316, and the Cluster API 318 “agents.” Note that some of the identified interacting subsystems e.g. cluster coordinator “agent” is on each computer but the coordinators on other machines do not communicate with each other where each one’s scope is restricted to the computer on which it runs “individual,” see Col. 8, lines 52-66), the at least two agents sharing at least one shared resource or shared service (Figs. 3-
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to incorporate the teachings of Chao into the system of U.S. Patent No. 7831713 in order to manage cluster-level communication among nodes, and the subclusters directly manage only the shared device and application resources which they are permitted to control (abstract). Utilizing such teachings enable the system to move resources between nodes which reside in different subclusters.  The multi-cluster 
	Claims 6, 10 and 14 are substantially similar to the above claims, thus the same rationale applies. 

Claims 1, 6, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7313619. 

Claim 1 of U.S. Patent No. 7313619 discloses claim 1 elements. However, claim 1 of U.S. Patent No. 7313619 does not disclose “the at least one clustered machine including at least two machines, ones of the at least two machines executing respective ones of at least two agents, the at least two agents sharing at least one shared resource or shared service.”
Chao teaches at least one clustered machine (multi-cluster system illustrate in Figs. 3, 3b and c), 
the at least one clustered machine including at least two machines (Fig. 3; Wolfpack A 306 or Wolfpack D 306a OR Fig. 3a machines 350 and 350a includes many agents described in details in Fig. 3c e.g. CSQL, MSCS), ones of the at least two machines executing respective ones of at least two agents (CSQL 314 is executed by Node A 350 etc., see Fig. 3c. Also see Col. 8, lines 43-51 & Figs. 3, 3b and c; cluster services 304 “local agent” comprises a set of interacting subsystems and services “at least two individual agents” e.g. Topology Services 308, Group Services 310, Cluster Coordinator (not shown), CSQL Services 314, Event Adapters 310, Recovery Services the at least two agents sharing at least one shared resource or shared service (Figs. 3-3c & 12 illustrate cluster machines for at least two machines. For example, each MSCS subcluster consists of either a pair of nodes or a single node. Also see Chao teaches different agents used for different things in an agent services environment where the cluster services 304 agents runs. For example, Fig. 1 shows a shared storage device 124 between 111 and 112. Additionally, Col. 8, lines 43-51; all cluster services 304 contains a collection of interacting subsystems where all servers are connected to a shared disk storage device 124 “shared resource or service,” preferably a Redundant Array of Independent Disks (RAID) device for better reliability, which is used to store user application data.  Data are made highly available in that when a server fails, the shared disk partition and logical disk volume can be failed over to another node so that data will continue to be available.  The shared disk interconnection can be Small Computer System Interface (SCSI) bus, Fibre Channel, and International Business Machines Serial Storage Architecture (IBM SSA).  Alternatively, each server machine can also have local data storage device 120, 121, 122, and 123.  FIG. 1 is intended as an example, and not as an architectural limitation for the processes of the present invention)
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to incorporate the teachings of Chao into the system of U.S. 
	Claims 6, 10 and 14 are substantially similar to the above claims, thus the same rationale applies. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10313260. 

Claim 1 of U.S. Patent No. 10313260 discloses claim 1 elements. However, claim 1 of U.S. Patent No. 10313260 does not disclose “the at least one clustered machine including at least two machines, ones of the at least two machines executing respective ones of at least two agents, the at least two agents sharing at least one shared resource or shared service.”
Chao teaches at least one clustered machine (multi-cluster system illustrate in Figs. 3, 3b and c), 
the at least one clustered machine including at least two machines (Fig. 3; Wolfpack A 306 or Wolfpack D 306a OR Fig. 3a machines 350 and 350a includes many agents described in details in Fig. 3c e.g. CSQL, MSCS), ones of the at least two machines executing respective ones of at least two agents (CSQL 314 is executed the at least two agents sharing at least one shared resource or shared service (Figs. 3-3c & 12 illustrate cluster machines for at least two machines. For example, each MSCS subcluster consists of either a pair of nodes or a single node. Also see Chao teaches different agents used for different things in an agent services environment where the cluster services 304 agents runs. For example, Fig. 1 shows a shared storage device 124 between 111 and 112. Additionally, Col. 8, lines 43-51; all cluster services 304 contains a collection of interacting subsystems where all servers are connected to a shared disk storage device 124 “shared resource or service,” preferably a Redundant Array of Independent Disks (RAID) device for better reliability, which is used to store user application data.  Data are made highly available in that when a server fails, the shared disk partition and logical disk volume can be failed over to another node so that data will continue to be available.  The shared disk interconnection can be Small Computer System Interface (SCSI) bus, Fibre Channel, and International Business Machines Serial Storage Architecture (IBM SSA).  Alternatively, each server machine can also have local data storage device 120, 121, 122, and 123.  FIG. 1 is intended as 
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to incorporate the teachings of Chao into the system of U.S. Patent No. 7831713 in order to manage cluster-level communication among nodes, and the subclusters directly manage only the shared device and application resources which they are permitted to control (abstract). Utilizing such teachings enable the system to move resources between nodes which reside in different subclusters.  The multi-cluster layer also externalizes interfaces similar to those of the subclusters, providing application compatibility (abstract). 
	Claims 6, 10 and 14 are substantially similar to the above claims, thus the same rationale applies. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “…the Internet…” of claims 5, 9, 13 and 17 lacks antecedent basis. 
It is not clear whether “…a controller…” of claim 1 is the same as “…a controller…” of claim 2 or “…a controller…” of claim 3 or “…a controller …” of claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (hereinafter Mallet) US 6438705 B1 in view of McCabe US 2003/0200463 A1. 

Chao teaches Cluster services 304 of fig. 3 controls clusters via MSCS 306 to bring a resource and a resource group on-line or off-line on a node e.g. node 350 (8-10). Also, Cluster services 304 is responsible for managing cluster node membership, heartbeat, inter-node communications, and for maintaining the consistency of cluster configuration database for all eight nodes.  Cluster services also is responsible for event notification and processing.  Cluster manager 302 provides a graphical user interface (GUI).
Furthermore, different agents used for different things in an agent services environment. For example, Fig. 1 shows a shared storage device 124 between 111 and 112 where all servers connected to it. Additionally, Col. 8, lines 43-51; all cluster services 304 contains a collection of interacting subsystems where all servers are connected to a shared disk storage device 124 “shared resource or service.” OR Fig. 3 shows computer 350 wherein each node 350 is coupled to a storage element 340 by disk controllers 360 “shared resource,” 8. Also see the cluster services 304 “agent” is a middleware layer that runs on each computer 350 in the cluster. So Fig. 3a shoes at least two cluster services 304 that runs on computer 350, 350a, 350a+1 etc.

Regarding Claim 1, Chao teaches an agent-based management system (Chao teaches a cluster manager 302 manages all resources via a cluster services program e.g. a Microsoft Cluster Service (MSCS) that performs resource managements “agent”, see Col. 7, lines 48-65 “agent-based system,” to present a single cluster image to its users and cluster services 304, see Col. 8, lines 28-42 & Claim 1. Note that Chao teaches different agents used for different things in an agent services environment, see for example, Figs. 3-6. Here, the Examiner refers to the different agents as “the agent.”), comprising: 
at least one clustered machine (multi-cluster system illustrate in Figs. 3, 3b and c), 
the at least one clustered machine including at least two machines (Fig. 3; Wolfpack A 306 or Wolfpack D 306a OR Fig. 3a machines 350 and 350a includes many agents described in details in Fig. 3c e.g. CSQL, MSCS), ones of the at least two machines executing respective ones of at least two agents (CSQL 314 is executed by Node A 350 etc., see Fig. 3c. Also see Col. 8, lines 43-51 & Figs. 3, 3b and c; cluster services 304 “local agent” comprises a set of interacting subsystems and services “at least two individual agents” e.g. Topology Services 308, Group Services 310, Cluster Coordinator (not shown), CSQL Services 314, Event Adapters 310, Recovery Services 316, and the Cluster API 318 “agents.” Note that some of the identified interacting subsystems e.g. cluster coordinator “agent” is on each computer but the coordinators on other machines do not communicate with each other where each one’s scope is restricted to the computer on which it runs “individual,” see Col. 8, lines 52-66), the at least two agents sharing at least one shared resource or shared service (Figs. 3-3c & 12 illustrate cluster machines for at least two machines. For example, each MSCS subcluster consists of either a pair of nodes or a single node. Also see Chao teaches different agents used for different things in an agent services environment where the cluster services 304 agents runs. For example, Fig. 1 shows a shared storage device 124 between 111 and 112. Additionally, Col. 8, lines 43-51; all cluster services 304 contains a collection of interacting subsystems where all servers are connected to a shared disk storage device 124 “shared resource or service,” preferably a Redundant Array of Independent Disks (RAID) device for better reliability, which is used to store user application data.  Data are made highly available in that when a server fails, the shared disk partition and logical disk volume can be failed over to another node so that data will continue to be available.  The shared disk interconnection can be Small Computer System Interface (SCSI) bus, Fibre Channel, and International Business Machines Serial Storage Architecture (IBM SSA).  Alternatively, each server machine can also have local data storage device 120, 121, 122, and 123.  FIG. 1 is intended as an example, and not as an architectural limitation for the processes of the present invention); 
(Col. 7, lines 28-41 & Fig. 3; Chao teaches many controllers e.g. cluster manager 302 “controller” provides GUI. Additionally, Fig. 3a; controller disk 360 OR Fig. 3b & 14; the cluster manager 302 “controller” is designed to manage all resources in a group of clusters 306 and to present a single cluster image to its users. Note that the cluster manager 302 is designed to manage all resources in a group of clusters 306 and to present a single cluster image to its users.  The cluster manager to establish a virtual non-persistent connection to couple a local agent to the at least two machines (Figs. 5-6 illustrate examples of local agents that are being managed by cluster services via MSCS. Note that each MSCS subcluster consists of either a pair of nodes or a single node “at least two machines.” Also see Fig. 3a and related paragraph. Also Col. 7, lines 27-41 & Figs. 3b and c; FIGS. 3b and 3c in a multi-cluster, each node runs a copy of Cluster Services.  When a node 350 is booted, cluster services 304 is started automatically this implies that connection between cluster services 304 “local agent” and the interacting subsystems and services take place when node 350 is booted meaning the connection is “non-persistent.” Additionally, Chao teaches opening non-persistent connection e.g. temporary connection with respect to client computers and servers where client computers 130 and 131 communicate to server computers 110, 111, 112 and 113 via public network 101 in Fig. 1, see Col. 2, lines 46-61), the at least one shared resource or shared service to be accessed by the local agent through the virtual non-persistent connection using Fig. 3c & Col. 11, lines 14-41; Multi-cluster API DLL communicates with CSQL Services via a well-known virtual IP address. Cluster services and MSCS manage nodes via commands “local agents” as illustrated in Figs. 5-6. Also see Col. 8, lines 43-51; all cluster services 304 contains a collection of interacting subsystems where all servers are connected to a shared disk storage device 124 “shared resource or service,” preferably a Redundant Array of 
the single virtual IP address to enable the at least two agents of the at least two machines in the at least one clustered machine to be represented as single object (Col. 8, lines 28-42 & Col. 11, lines 14-41, The limitation “to enable the at least two agents of the at least two machines to be represented as a single object” is interpreted as intended use. Here, cluster manager 302 controls local agents and other agents on different nodes as explained above is designed to manage all resources in a group of clusters 306 and to present a single cluster image to its users. For example, the cluster manager 302 is designed to manage all resources in a group of clusters 306 and to present a single cluster image to its users. Also as indicated above, Multi-cluster API DLL that communicates with CSQL Services via a well-known virtual IP address. Note that Chao suggests using only one IP address, see Col. 11, lines 15-41).
Chao does not expressly teach “non-persistent connection to couple a local agent to the at least two machines.” However, this limitation is obvious and well-known because in the art a network node is identified according to the network protocol address e.g. IP address. Thus, opening a virtual connection using virtual IP address is well-known in the art and obvious as explained in Col. 1, lines 40-64 and Fig. 1 “The requirements of distributed computing have produced a collection of software tools that can be adapted to managing clusters of machines.  Some, such as the Internet communication protocol suite (called TCP/IP and UDP/IP) are so common as to be 
Additionally, Chao teaches that connection is open using virtual IP address "virtual connection," see Col. 11, lines 30-31 and Fig. 3B. Furthermore, see “…Multi-cluster API DLL communicates with CSQL Services via a well-known virtual IP address.  In sum, the cluster services 304 guarantee that the state information put into NT cluster registry by an application program will be available when that application fails over to another node in a cluster,” see Col. 11, lines 15-25.”
Furthermore, note that the connection is persistent and non-persistent when cluster manager 302 “controller” connects to cluster services 304 “local agent” where each nodes includes a “cluster service 304” implying a persistent or non-persistent connections between the cluster manager 302 “controller” and node A, B, C etc. that is running “cluster service” 304 since the cluster services monitors the status of every resource group that is online and checks for updates when needed. 
	It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to incorporate opening a connection by using IP address in TCP/IP to identify a network node in order to establish connection with another network node within a network. Utilizing such teachings enable the system to designate the network protocol address to the specific nodes so that a plurality of network nodes may reside within the same network address having different IP addresses. 

Additionally, Chao suggests using only one IP address. For example, “Cluster API functions that cause state changes are converted into events which are handled by 
	 Chao does not expressly teach using a single virtual Internet Protocol (IP) address, the single virtual IP address assigned to the at least two machines
McCabe teaches using a single virtual Internet Protocol (IP) address, the single virtual IP address assigned to the at least two machines (¶0035; using a single IP address for at least multiple machines where devices appear as a single network element).
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to incorporate McCabe into the system of Chao in order to enable one or more backup or redunet devices (¶0035). Utilizing such teachings enable a device in the system to assume a different role while maintaining the same IP address where the device appear as a single network element (¶0035). 


the at least two persistent connections to enable the controller to access the at least one non-clustered resource or non-clustered service on each of the at least two individual agents separately (cluster manager 302 manages all nodes as illustrated in Figs. 3, a, b and c. Also see Fig. 1 storage 120 or 121 or 122 or any other services including cluster coordinator “agent” is on each computer but the coordinators on other 
enabling the at least two agents of the at least two machines to be represented as at least two objects (when you have one node off and one node on, those machines are represented as at least two objects to show the status of each. Also see cluster manager 302 “controller” connects to cluster services 304 “local agent” where each nodes includes a “cluster service 304” implying a persistent connections between the cluster manager 302 “controller” and node A, B, C etc. that is running “cluster service” 304 since the cluster services monitors the status of every resource group that is online, see 38. Furthermore, the CSQL services includes persistent connection. See Col. 9, lines 40-67), enabling the at least two agents of the at least two machines to be represented as at least two objects (The Cluster Coordinator provides facilities for start-up, stop, and restart of cluster services 304.  There is a Cluster Coordinator on each computer in the cluster, but they do not communicate with each other; each one's scope is restricted to the computer on which it runs, see Col. 8, lines 52-67).

Regarding Claim 3, Chao & McCabe teaches the system of claim 1, Chao further teaches further including at least one non-clustered machine having an agent and at least one non-clustered resource or non-clustered service (Fig. 3a each node 350 

Regarding Claim 4, Chao & McCabe teaches the system of claim 1, Chao further teaches wherein access to the shared resource or shared service is only accessible from one of the at least two agents (Fig. 3a each node 350 communicate with database 340 via persistent connection. Also note that cluster manager 302 “controller” connects to cluster services 304 “local agent” where each nodes includes a “cluster service 304” implying a persistent connections between the cluster manager 302 “controller” and 

Regarding Claim 5, Chao & McCabe teaches the system of claim 1, Chao further teaches further including a coupled to the Internet to enable administrators and clients to communicate with the controller (see above about using IP/TCP “the internet.” Additionally, see Fig. 3b & Col. 8, lines 28-42; the cluster manager 302 provides an easy-to-use user interface that information technology (IT) administrators are accustomed to.  The cluster manager 302 allows administrators to manage a large scale and complex collection of highly available resources in a cluster efficiently and effectively. Additionally, an admin may use API to connect to device, see Fig 3 and Col. 6, lines 61-67 & Col. 7, lines 1-27. Using virtual IP address is well-known in the art and obvious as explained in 6 and Fig. 1 “The requirements of distributed computing have produced a collection of software tools that can be adapted to managing clusters of 

Regarding Claim 6, Chao teaches at least one storage device or storage disk comprising computer-readable instructions that, when executed (Fig. 3a illustrate different storage devices 340-340n), cause at least one processor to at least: 
obtain a request to access at least one shared resource or shared service shared by at least two agents (Chao teaches Multi-cluster API 318 “shared service/resource” that is shared by cluster-aware applications e.g. CSQL services “first agent” that communicates via virtual IP address “obtain a request to access” and Query API DLL functions “second agent.” Note that cluster manager 302, MSCS 306, NT cluster registry, cluster API functions and others are all shared resource/service shared by agents. For example, in Fig. 3c, all agents share cluster manager 302 or cluster API DLL 318, see Fig. 3c & Col. 11, lines 14-41. Additionally, Figs. 4-6 illustrate different examples/agents that perform query functions), ones of the at least two agents executed by respective ones of at least two machines (CSQL 314 is executed by Node A 350 etc., see Fig. 3c), the at least two machines being in at least one clustered machine (Figs. 3-3c & 12 illustrate cluster machines for at least two 
and open a virtual non-persistent connection between a local agent and the at least two machines (Figs. 5-6 illustrate examples of local agents that are being managed by cluster services via MSCS. Note that each MSCS subcluster consists of either a pair of nodes or a single node “at least two machines.”), the at least one shared resource or shared service to be accessed by the local agent through the virtual non-persistent connection using the single virtual IP address (Fig. 3c & Col. 11, lines 14-41; Multi-cluster API DLL communicates with CSQL Services via a well-known virtual IP address. Cluster services and MSCS manage nodes via commands “local agents” as illustrated in Figs. 5-6. Note that Chao suggests using only one IP address, see Col. 11, lines 15-41), the single virtual IP address to enable the at least two agents of the at least two machines to be represented as a single object (Col. 8, lines 28-42 & Col. 11, lines 14-41, The limitation “to enable the at least two agents of the at least two machines to be represented as a single object” is interpreted as intended use. Here, cluster manager 302 controls local agents and other agents on different nodes as explained above is designed to manage all resources in a group of clusters 306 and to present a single cluster image to its users. For example, the cluster manager 302 is designed to manage all resources in a group of clusters 306 and to present a single cluster image to its users. Also as indicated above, Multi-cluster API DLL that communicates with CSQL Services via a well-known virtual IP address. Note that Chao suggests using only one IP address, see Col. 11, lines 15-41).
open a virtual non-persistent connection between a local agent and the at least two machines.” However, this limitation is obvious and well-known because in the art a network node is identified according to the network protocol address e.g. IP address. Thus, opening a virtual connection using virtual IP address is well-known in the art and obvious as explained in Col. 1, lines 40-64 and Fig. 1 “The requirements of distributed computing have produced a collection of software tools that can be adapted to managing clusters of machines.  Some, such as the Internet communication protocol suite (called TCP/IP and UDP/IP) are so common as to be ubiquitous de facto standards.  High level facilities built on the base, such as Intranets, the Internet and the World Wide Web, are similarly becoming ubiquitous.  
Additionally, Chao teaches that connection is open using virtual IP address "virtual connection," see Col. 11, lines 30-31 and Fig. 3B. Furthermore, see “…Multi-cluster API DLL communicates with CSQL Services via a well-known virtual IP address.  In sum, the cluster services 304 guarantee that the state information put into NT cluster registry by an application program will be available when that application fails over to another node in a cluster,” see Col. 11, lines 15-25.”
Furthermore, note that the connection is persistent and non-persistent when cluster manager 302 “controller” connects to cluster services 304 “local agent” where each nodes includes a “cluster service 304” implying a persistent or non-persistent connections between the cluster manager 302 “controller” and node A, B, C etc. that is running “cluster service” 304 since the cluster services monitors the status of every resource group that is online and checks for updates when needed. 

 Additionally, Chao suggests using only one IP address. For example, “Cluster API functions that cause state changes are converted into events which are handled by Recovery Services.  Multi-Cluster API DLL uses CSQL Notification mechanisms to wait for the result of event processing.  Multi-cluster API DLL communicates with CSQL Services via a well-known virtual IP address.  In sum, the cluster services 304 guarantee that the state information put into NT cluster registry by an application program will be available when that application fails over to another node in a cluster.  The cluster services 304 provides utilities that examine the system configuration and make sure that it is properly configured.  The Cluster Manager 302 will configure, manage, and monitor the multi-clustes and its contained MSCS subclusters.  Other utilities may be developed to help simplify the installation process of multiple MSCS subclusters and the multi-cluster cluster services,” see Col. 11, lines 15-41. However, Examiner still uses a secondary art to support Chao’s teachings. 
	 Chao does not expressly teach the virtual non-persistent connection corresponding to a single virtual Internet Protocol (IP) address assigned to the at least two machines.
 the virtual non-persistent connection corresponding to a single virtual Internet Protocol (IP) address assigned to the at least two machines (¶0035; using a single IP address for at least multiple machines where devices appear as a single network element).
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to incorporate McCabe into the system of Chao in order to enable one or more backup or redunet devices (¶0035). Utilizing such teachings enable a device in the system to assume a different role while maintaining the same IP address where the device appear as a single network element (¶0035). 

Regarding Claim 7, Chao & McCabe teaches the at least one storage device or storage disk of claim 6, Chao further teaches wherein ones of the at least two agents include at least one non-clustered resource or non-clustered service (Fig. 1 storage 120 or 121 or 122 or any other services including cluster coordinator “agent” is on each computer but the coordinators on other machines do not communicate with each other where each one’s scope is restricted to the computer on which it runs “individual,” see Col. 8, lines 52-66. Or cluster coordinators in Fig. 3c e.g. The Cluster Coordinator provides facilities for start-up, stop, and restart of cluster services 304.  There is a Cluster Coordinator on each computer in the cluster, but they do not communicate with each other; each one's scope is restricted to the computer on which it runs, see Col. 8, lines 52-67), the instructions further to cause the at least one processor to access the at least one non-clustered resource or non-clustered service on ones of the at least two agents separately via respective persistent connections (cluster manager 302 

Regarding Claim 8, Chao & McCabe teaches the at least one storage device or storage disk of claim 6, Chao further teaches wherein the instructions are further to cause the at least one processor to: communicate with at least one non-clustered machine via a persistent connection, the at least one non-clustered machine to include an agent and at least one non-clustered resource or non-clustered service (Fig. 3a each node 350 communicate with database 340 via persistent connection. Also note that cluster manager 302 “controller” connects to cluster services 304 “local agent” where each nodes includes a “cluster service 304” implying a persistent connections between the cluster manager 302 “controller” and node A, B, C etc. that is running “cluster service” 304 since the cluster services monitors the status of every resource group that is online, see Col 13, lines 61-67 & Col. 14, lines 1-16. Note that cluster services 304 includes many agents as described above); and access information from the at least 

Regarding Claim 9, Chao & McCabe teaches the at least one storage device or storage disk of claim 6, Chao further teaches wherein the instructions are further to cause the at least one processor to communicate with administrators and clients via the internet (see above about using IP/TCP “the internet.” Additionally, see Fig. 3b & Col. 8, lines 28-42; the cluster manager 302 provides an easy-to-use user interface that information technology (IT) administrators are accustomed to.  The cluster manager 302 allows administrators to manage a large scale and complex collection of highly available resources in a cluster efficiently and effectively. Additionally, an admin may use API to connect to device, see Fig 3 and Col. 6, lines 61-67 & Col. 7, lines 1-27. Using virtual IP address is well-known in the art and obvious as explained in 6 and Fig. 1 “The requirements of distributed computing have produced a collection of software tools that can be adapted to managing clusters of machines.  Some, such as the Internet communication protocol suite (called TCP/IP and UDP/IP) are so common as to be ubiquitous de facto standards.  High level facilities built on the base, such as Intranets, the Internet and the World Wide Web, are similarly becoming ubiquitous.  In addition, 

Claims 10-17 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455